UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7734


RISHARD LEWIS GETER,

                Plaintiff – Appellant,

          v.

OFFICER   TAHARRA,     Jailer,   Spartanburg   County   Detention
Center,

                Defendant – Appellee,

          and

LARRY POWERS, Warden, Spartanburg County Detention Center;
TERESA  SPELLER,  Captain,  Spartanburg  County  Detention
Center,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:07-cv-03849-JMC)



Submitted:   April 19, 2011                    Decided:   May 3, 2011


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Rishard Lewis Geter, Appellant Pro Se. Andrew Todd Darwin,
HOLCOMBE, BOMAR, GUNN & BRADFORD, PA, Spartanburg, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Rishard Lewis Geter appeals a jury verdict in his 42

U.S.C.    § 1983       (2006)    action     against     Officer        Taharra      of   the

Spartanburg       County        Detention       Center.         On      appeal,        Geter

challenges several rulings of the district court and alleges the

ineffectiveness of the attorney appointed to assist him.                                  We

affirm.

               We review evidentiary rulings by the district court

for an abuse of discretion.               United States v. Basham, 561 F.3d

302, 325 (4th Cir. 2009).               An abuse of discretion occurs when

“the district court judge acted arbitrarily or irrationally in

admitting       [or    excluding]      evidence.”         Id.     at     326     (internal

quotation marks omitted).              Having reviewed the informal briefs

of the parties and the record before us, we perceive no such

abuse of discretion in the challenged rulings of the district

court.

               Geter   also     challenges      the   effectiveness         of     counsel.

However, there is no right to appointment of counsel in a civil

case, and allegations of appointed counsel’s ineffectiveness are

not sufficient to raise a valid claim for relief on appeal.                              See

Glick     v.    Henderson,       855    F.2d     536,     541     (8th      Cir.     1988);

Sanchez v.      United     States      Postal    Serv.,     785      F.2d      1236,     1237

(5th Cir. 1986).          Therefore, these claims entitle Geter to no

relief.

                                            3
              Geter    also    alleges    that    he    has    new      evidence       that

entitles him to a new trial.             However, the material submitted to

the court is not new, and therefore warrants no retrial.                         United

States v. Custis, 988 F.2d 1355, 1359 (4th Cir. 1993) (“The

standard for granting a new trial is well established in this

circuit:      [first,]    the     evidence       must    be,       in    fact,     newly

discovered, i.e., discovered since the trial.”).

              Geter’s    claims    entitle       him    to    no    relief,      and    we

therefore affirm the judgment of the district court imposed on

the jury verdict.         We dispense with oral argument because the

facts   and    legal    contentions      are     adequately        presented     in     the

materials     before     the   court     and   argument       would      not   aid      the

decisional process.

                                                                               AFFIRMED




                                          4